GEHL COMPANY/_____________________
2007
SUPPLEMENTAL RETIREMENT BENEFIT AGREEMENT

        THIS AGREEMENT, made this 23rd day of February, 2007, by and between
GEHL COMPANY, West Bend, Wisconsin (hereinafter referred to as the “Company”),
and , of West Bend, Wisconsin (hereinafter referred to as the “Employee”):

W I T N E S S E T H:

        WHEREAS, the Employee is currently employed by the Company in the
capacity of Vice President and in such position can contribute materially to its
continued growth and development and to its future financial success; and

        WHEREAS, the Company desires to insure insofar as possible that the
Company will have the benefit of the Employee’s full services and executive
capacities for future years;

        NOW, THEREFORE, in consideration of services rendered by the Employee to
the Company, it is agreed as follows:

        Section 1.    Definitions.

        (a)     “Average Monthly Compensation” means one-sixtieth (1/60th) of
the Employee’s base salary and cash bonus from the Company for the highest five
(5) calendar years within the last ten (10) completed calendar years preceding
the date of the Employee’s termination of employment with the Company. In the
event the Employee does not have five (5) calendar years of employment, only the
number of full months from the date of hire through the December preceding
termination of employment shall be used to determine Average Monthly
Compensation. Cash bonus means the cash distributed to the Employee during a
calendar year pursuant to the Company “SVA” Shareholder Value Added or similar
incentive/bonus compensation program. Base salary and cash bonus for this
purpose include any salary reduction deferrals pursuant to a cash or deferred
arrangement or a cafeteria plan pursuant to Internal Revenue Code (“Code”)
Sections 401(k) or 125.

        (b)     “Beneficiary” means the person, trust and/or other entity
designated by the Employee on the form most recently filed with the Secretary of
the Company prior to the Employee’s death. In the absence of a valid
designation, the Beneficiary shall be the Employee’s estate.

        (c)     “Disability means a physical or mental condition which totally
and presumably permanently prevents the Employee from engaging in any
substantially gainful activity as determined in accordance with Section 4.03 of
the Gehl Company Retirement Income Plan “B”.

--------------------------------------------------------------------------------

        (d)     “Vested Percentage” means the percentage of the supplemental
retirement benefit in Section 2 earned by the Employee, subject in any event to
the forfeiture provision of Section 4 and the change in control provision of
Section 5. The Vested Percentage is one hundred percent (100%) in any of the
following circumstances:

  (i) after the Employee completes five (5) years of Vesting Service;


  (ii) if the Employee suffers a Disability; or


  (iii) if the Employee retires from the Company after attainment of age
sixty-two (62).


In the event the Employee does not have a Vested Percentage of one hundred
percent (100%), he shall receive ten percent (10%) vesting for each complete
year of Vesting Service.

        (e)     “Vesting Service” means the period of the Employee’s consecutive
employment with the Company from January 1, 1986, through the date of
termination of employment.

        Section 2.    Supplemental Retirement Benefits.

        (a)     The amount of the monthly supplemental retirement benefit shall
be the Employee’s Vested Percentage times an amount equal to [thirty] [forty]
percent [30%] [40%] of the Employee’s Average Monthly Compensation.

        (b)     The monthly supplement shall be payable to the Employee
commencing as of the first day of the month following the earlier to occur of:

  (i) age sixty-five (65); or


  (ii) the later of termination of employment from the Company or age
sixty two (62).


The supplement shall continue to be paid to the Employee for a period of fifteen
(15) years.

        (c)     In the event the Employee commences receiving the supplement but
dies prior to the end of the payment period, the remaining monthly payments in
the fifteen (15)-year period shall be made to the Beneficiary.

        (d)     In the event the Employee dies after termination of employment
from the Company but prior to the commencement of benefits pursuant to (b)
above, the monthly supplement calculated pursuant to subsection (a) above shall
be paid to the Beneficiary for the fifteen (15)-year period commencing as of the
first day of the month following the later to occur of the Employee’s death or
the date the Employee would have attained (or if applicable, did attain) age
sixty-two (62).

2

--------------------------------------------------------------------------------

        Section 3.    Pre-Retirement Death Benefit.

        (a)     In the event the Employee dies prior to commencement of the
supplemental retirement benefit under Section 2(b) above and while employed by
the Company, a pre-retirement death benefit shall be paid to the Beneficiary in
lieu of any payment pursuant to Section 2 above.  The amount and form of such
pre-retirement death benefit shall be pursuant to either (b) or (c) below,
depending upon which subsection is determined by the Company to provide the
larger benefit.  Such determination shall be made by the Company by comparing
the present values of the benefits as of the date of the Employee’s death, using
as the applicable discount rate the interest rate that would be used under the
Gehl Company Retirement Income Plan “B” to calculate the amount of a lump sum
distribution to be made on such date of death.

        (b)     The alternative pre-retirement death benefit payable pursuant to
this subsection is comprised of five (5) annual payments, the first being due as
of the last day of the month following the month of the Employee’s death and the
remaining payments being due on successive anniversaries of the first payment
due date.  The amount of each of the five (5) payments shall be forty percent
(40%) of the Employee’s Average Monthly Compensation, annualized, as of the
Employee’s date of death.

        (c)     The alternative pre-retirement death benefit payable pursuant to
this subsection is the benefit that would have been paid to the Beneficiary
pursuant to Section 2(d) if the Employee had terminated employment immediately
prior to the Employee’s death.

        Section 4.    Non-Competition Requirement. Employee agrees that for a
period of two (2) years after termination of active employment hereunder, the
Employee shall not, except as permitted by the Company’s prior written consent,
engage in, be employed by, or in any way advise or act for, or have any
financial interest in any business which is a competitor of the Company. The
ownership of minority and non-controlling shares of any corporation whose shares
are listed on a recognized stock exchange or traded in an over-the-counter
market shall not be deemed as constituting a financial interest in such
corporation. If the Employee shall fail to comply with any of the foregoing
conditions, he shall forfeit all right to any payments pursuant to Section 2
hereof which would otherwise be payable to him thereafter.

        Section 5.    Change of Control. Notwithstanding the definition of
Vested Percentage in Section 1 hereof, an Employee shall be one hundred percent
(100%) vested, subject to Section 4, in the event there is a change of control
of the Company. For purposes of this Agreement, a “change in control of the
Company” occurs when:

  (i) securities of GEHL representing 25% or more of the combined voting power
of GEHL’s then outstanding voting securities are acquired pursuant to a tender
offer or an exchange offer; or


3

--------------------------------------------------------------------------------

  (ii) the shareholders of GEHL approve a merger or consolidation of GEHL with
any other corporation as a result of which less than fifty percent (50%) of the
outstanding voting securities of the surviving or resulting entity are owned by
the former shareholders of GEHL (other than a shareholder who is an “affiliate,”
as defined under rules promulgated under the Securities Act of 1933, as amended,
of any party to such consolidation or merger); or


  (iii) the shareholders of GEHL approve the sale of substantially all of GEHL’s
assets to a corporation which is not a wholly-owned subsidiary of GEHL; or


  (iv) any person becomes the “beneficial owner,” as defined under rules
promulgated under the Securities Exchange Act of 1934, as amended, directly or
indirectly, of securities of GEHL representing twenty-five percent (25%) or more
of the combined voting power of GEHL’s then outstanding securities the effect of
which (as determined by the Board) is to take over control of GEHL; or


  (v) during any period of two consecutive years, individuals who, at the
beginning of such period, constituted the Board of Directors of GEHL cease, for
any reason, to constitute at least a majority thereof, unless the election or
nomination for election of each new director was approved by the vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.


        Section 6.    No Rights of Employment. Nothing herein contained shall be
deemed to confer upon the Employee any right to continue in the employ of the
Company nor to interfere with the right of the Company to terminate his
employment at any time.

        Section 7.    Employee’s Rights Non-Assignable. Neither the Employee nor
the Beneficiary shall have the power to transfer, assign, anticipate, mortgage,
or otherwise encumber in advance any of the payments provided in this Agreement;
nor shall any of said payments nor any assets of the Company, including any
insurance policies owned by the Company, be subject to seizure for the payment
of any of the recipient’s debts, judgments or other obligations arising by
operation of law or in the event of bankruptcy, insolvency or otherwise.

        Section 8.    Company Not Required to Fund This Agreement. The Company
is not obligated to set aside or credit the Employee or the Beneficiary with
funds to provide for the payment of the amounts due under this Agreement, and
nothing in this Agreement shall be construed as creating a trust fund of any
kind for the benefit of the Employee or the Beneficiary.

        Section 9.    Administration. This Agreement shall be administered by
the Gehl Company Compensation and Benefits Committee (herein referred to as the
“Committee”). If the Employee is also a Committee member, he shall abstain from
any deliberations or vote on any matter in connection with this Agreement.

4

--------------------------------------------------------------------------------

        Section 10.    Successors and Assigns. This Agreement shall inure to and
be binding upon the successors and assigns of the Company.

        Section 11.    Acceleration. In the event that payment of the benefits
provided by Section 2 hereunder is accelerated in a present value payment
pursuant to the Employee’s Change in Control and Severance Agreement, all other
benefits and provisions hereof shall be deemed terminated.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

Attest: GEHL COMPANY

__________________________________ __________________________________
Its:  Chairman of the Board and         Chief Executive Officer

  EMPLOYEE

__________________________________ __________________________________ Witness as
to __________________________________




5